Citation Nr: 1128480	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-09 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk



INTRODUCTION

The Veteran served on active duty from June 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  At an October 2008 VA audiology consultation evaluation, the Veteran's bilateral hearing loss was manifested by Level I hearing acuity in the right ear, and by Level I hearing acuity in the left ear.

2.  At the August 2009 VA audiology examination, the Veteran's bilateral hearing loss was manifested by Level I hearing acuity in the right ear, and by Level I hearing acuity in the left ear.

3.  At the February 2010 VA audiology examination, the Veteran's bilateral hearing loss was manifested by Level I hearing acuity in the right ear, and by Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A July 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran reported in a September 2009 written statement he had been treated at a private facility, and a September 2009 written statement by the Veteran's former wife reported the Veteran had his ears tested at a private facility during their marriage; no private treatment records are associated with the claims file.  However, the Veteran's October 2008 claim reported he and his former wife were married from 1970 to 1978.  As service connection has already been granted for bilateral hearing loss, these private treatment records would not be applicable to the current issue of the Veteran's entitlement to a compensable rating, and therefore need not be obtained.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in December 2008, August 2009, and February 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner in February 2010 noted that the Veteran had difficulty understanding speech in noisy situations.  This examination addressed the effect of hearing loss on daily life for the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Aside from the December 2008 VA examination which cited the audiometric pure tone results from an October 2008 VA audiology consultation evaluation, a complete audiogram was conducted at all three examinations, to include determination of speech thresholds and word recognition percentages.  The VA examinations were adequate for rating purposes because they addressed the specific symptoms of the Veteran in terms of the VA Schedule for Rating Disabilities, they evaluated the complete picture of the Veteran's disability, and they elicited sufficient information to decide the claim.

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to a compensable rating for bilateral hearing loss, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2010).  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.

At the October 2008 VA audiology consultation evaluation, as reported by the December 2008 VA examiner, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
60
LEFT
20
20
25
60
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 35 decibels in the right ear; the average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 43.75 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list at the December 2008 VA audiology examination were 96 percent for the right ear, and 94 percent for the left ear.

Applying the test results of the combined October and December 2008 VA audiometric examinations to Table VI of the Rating Schedule, results in a Roman numeric designation of Level I for the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

There is an alternative method for rating hearing loss disability which can be used if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2010).  Each ear is to be evaluated separately under this part of the regulations.  This provision does not apply to the October 2008 VA audiology consultation examination results, as reported by the December 2008 VA examiner, for either ear.

At the August 2009 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
65
LEFT
15
15
25
65
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 35 decibels in the right ear, with a speech recognition score of 94 percent on the Maryland CNC word list.  The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 45 decibels in the left ear, with a speech recognition score of 92 percent on the Maryland CNC word list.  

Applying the test results of the August 2009 VA audiology examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  The alternative method for rating hearing loss disability under 38 C.F.R. § 4.86 does not apply to the August 2009 VA audiology examination results for either ear.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

At the February 2010 VA audiology examination, puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
55
LEFT
25
20
25
55
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 35 decibels in the right ear; the average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 43.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.

Applying the test results of the February 2010 VA audiology examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  The alternative method for rating hearing loss disability under 38 C.F.R. § 4.86 does not apply to the February 2010 VA audiology examination results for either ear.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

There are no other audiometric testing results for the remainder of the appeal period.  Thus, a compensable rating is not supported by the evidence of record as the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Consideration has also been given regarding whether the assigned schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


